Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 2, 2015

                                     No. 04-15-00378-CR

                                 Edward John MORENO, Jr.,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 441613
                     The Honorable Tommy Stolhandske, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file brief is GRANTED. The appellant’s brief
is due on October 21, 2015.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court